 

   

Case 1:20-cv-01901-GBD Documenté6 Filed 06

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAEL CRUZ, on behalf of himself and all others
similarly situated,

Plaintiff, ; ORDER
-against- 20 Civ. 1901 (GBD)
DESIGN KOLLECTIVE, LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from June 17, 2020 to September 16, 2020 at 9:30 am.

Dated: New York, New York
June 8, 2020
SO ORDERED.

ORGB B. DANIELS
ted States District Judge

 
